Appeal by the defen*464dant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered October 16, 2001, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of fact, who saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review. Ritter, J.P., Goldstein, Adams and Crane, JJ., concur.